Exhibit 10.2
AMENDMENT TO EMPLOYMENT LETTER
Effective December 30, 2008
     Starwood Hotels & Resorts Worldwide, Inc. Inc. (“Company”) set out the
terms of its offer of employment to the executive named below (“Executive”)
pursuant to a letter with the date specified below (“Offer Letter”). The Company
and the Executive desire to amend the severance provisions of the Offer Letter
(“Amendment”) in order to evidence documentary compliance with Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulatory guidance
thereunder, effective on the date specified above.

         
 
  Executive:   Matthew E. Avril
 
  Date of Offer Letter:   August 22, 2008

     In consideration of the mutual covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1. The section entitled “Long Term Incentive” is modified to clarify that if the
Compensation Committee of the Board of Directors makes the annual option and
restricted stock grants for 2009, 2010 and 2011 referenced in such section, the
grants for each specified year will be made in that year.
2. The section entitled “Long Term Incentive”, “Benefits” and “Relocation
Expenses” are modified to clarify that the $1,500,000 one time restricted stock
award, legal expense reimbursement and relocation expense reimbursement
specified in these sections were paid in 2008.
3. The first paragraph of the section entitled “Severance” is modified to read
as follows:
In the event that Starwood terminates your employment for any reason other than
cause, Starwood will pay to you twelve months of your then current base salary,
in a lump sum less all applicable withholdings (the “Severance Payment”), plus
an amount equal to 12 times the COBRA charge on the payment date for the type of
Company-provided group health plan coverage in effect for you (e.g., family
coverage) on the date of your employment termination less the active employee
charge for such coverage in effect on the date of your employment termination,
in a lump sum less all applicable withholdings (the “COBRA Payment”). In
addition, all stock options and restricted stock held by you under the Company’s
stock incentive plans that were granted prior to August 19, 2008, shall
immediately vest and become exercisable, and may thereafter be exercised, as
provided in and in accordance with the terms of the applicable plan and award
agreement (the “Equity Acceleration”). All stock options and restricted stock
awards granted after August 19, 2008, including the sign-on grant referred to
above, shall not be automatically accelerated but shall be governed in
accordance with the terms of the applicable plan and award agreement. The
Severance Payment and Equity Acceleration will be subject to and conditioned
upon your

1



--------------------------------------------------------------------------------



 



continuing compliance with the Non-Compete, Non- Solicitation, Confidentiality
and Intellectual Property Agreement referred to below. In addition, the Company
must deliver to you a customary release agreement (the “Release”) on the date of
your employment termination, and as a condition to receipt of the Severance
Benefit you must (i) sign the Release and return the signed Release to the
Company within the following number of days after the date on which the Company
delivers the Release to you: 14 days if you are under age 40 on the date of your
termination of employment, 21 days if you are at least age 40 on the date of
your termination of employment and if your termination of employment is not part
of a group termination program within the meaning Section 7(f)(1)(F)(ii) of the
Age Discrimination in Employment Act of 1967, as amended, and 45 days if you are
at least age 40 on the date of your termination of employment and your
termination is part of such a group termination program (the “Release Period”);
and (ii) not revoke the Release within any seven-day revocation period that
applies to you under the Age Discrimination in Employment Act of 1967, as
amended (the “Revocation Period”). The Company will then pay the Severance
Benefit to you in a lump sum 53 days following the date of your termination of
employment, except as provided in the section entitled “Section 409A” below. The
Company will provide the Equity Acceleration to you after you have returned the
executed Release to the Company and any Revocation Period specified above has
expired. In the event you decline or fail for any reason to timely execute and
deliver the Release or you revoke the Release, then you will not be entitled to
the Severance Benefit or the Equity Acceleration. The Company will pay the COBRA
Payment to you within 30 days following the date of your employment termination.
You will not be eligible for any Severance Payment, Equity Acceleration or COBRA
Payment if you resign from your employment with the Company.
4. A new section entitled “Section 409A” is added to read as follows:
This letter agreement will be construed and administered to preserve the
exemption from Section 409A of payments that qualify as short-term deferrals
pursuant to Treas. Reg. §1.409A-1(b)(4) or that qualify for the two-times
compensation exemption of Treas. Reg. §1.409A-1(b)(9)(iii). With respect to any
amounts that are subject to Section 409A, it is intended, and this Agreement
will be so construed, that such amounts and the Company’s and your exercise of
authority or discretion hereunder shall comply with the provisions of
Section 409A so as not to subject you to the payment of interest and additional
tax that may be imposed under Section 409A. For purposes of any payment in this
Agreement that is subject to Section 409A and triggered by your “termination of
employment”, (i) “termination of employment” shall have the same meaning as
“separation from service” under Section 409A(a)(2)(A)(i) of the Code, and
(ii) in the event you are a “specified employee” on the date of your termination
of employment (with such status determined by the Company in accordance with
rules established by the Company in writing in advance of the “specified
employee identification date” that relates to the date of your termination of
employment or, if later, by December 31, 2008, or in the absence of such rules

2



--------------------------------------------------------------------------------



 



established by the Company, under the default rules for identifying specified
employees under Section 409A), any payment that is subject to Section 409A, such
payment shall not be paid earlier than six months after such termination of
employment (if you die after the date of your termination of employment but
before any payment has been made, such remaining payments that were or could
have been delayed will be paid to your estate without regard to such six-month
delay). You acknowledge and agree that the Company has made no representation to
you as to the tax treatment of the compensation and benefits provided pursuant
to this Agreement and that you are solely responsible for all taxes due with
respect to such compensation and benefits.
          IN WITNESS WHEREOF, the Parties have executed this Amendment on the
day and year first above written.

                Dated: December 30, 2008        Matthew E. Avril           
Starwood Hotels & Resorts Worldwide, Inc.
    Dated: December 30, 2008  BY:           NAME: Jeffrey Cava        TITLE: EVP
— Human Resources     

3